DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 27 is objected to because of the following informalities: 
Claim 27 should be changed to “an electrically insulative and thermally conductive potting material between the interior wall of the casing and the lamination sheets” since “casing” is recited in claim 23.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 26 “a thermally conductive material disposed between the first plurality of end turns and the interior wall and between the second plurality of end turns and the interior wall so as to create a heat dissipation path from the end turns and through the stator stack and to the casing exterior” is unclear. It is not clear what structure is the thermally conductive material. The material could be the bonding material 53 between the stator lamination sheets; the electrically insulative and thermally conductive potting 302; the vacuum pressure impregnation of the windings (pg 19, lns 10-23); or the resin 320 of claim 28 (pg 16, lns 5-13). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al. (WO2013059764, “Rollins”) in view of Tsai et al. (US20050134130, “Tsai”) and Bahr (US20130278088, “Bahr”).
Re claim 23, Rollins discloses a sealed, self-cooling motor, comprising: 
a casing 21 (fig 5a, pg 36, lns 22-23) having an interior space (figs 5a & below), an interior wall extending about the interior space (figs 5a & below), a first end and an opposite second end (figs 5a & below); 
a stator assembly 32 (fig 5a, pg 37, lns 22-23) attached to the interior wall (figs 5a & below), wherein the stator assembly 32 further comprises windings having a first plurality of end turns at a first end of the stator assembly 32 (figs 5a & below) and a second plurality of end turns at an opposite second end of the stator assembly 32 (figs 5a & below); 
a first cover 21a (fig 5, pg 35, lns 22-23) attached to the first end of the casing 21 (figs 5a & below); 
a second cover 21a (fig 5, pg 35, lns 22-23) attached to the opposite second end of the casing 21 (figs 5a & below).

    PNG
    media_image1.png
    337
    671
    media_image1.png
    Greyscale

Rollins discloses claim 23 except for:
the first cover has an interior portion that is configured to encapsulate and directly contact the first plurality of end turns so as to effect transfer of heat from the first plurality of end turns to the first cover;
a first continuous O-ring seal positioned between the first cover and the casing to seal the first cover to the casing;
the second cover has an interior portion that is configured to encapsulate and directly contact the second plurality of end turns so as to effect transfer of heat from the second plurality of end turns to the second cover; and 
a second continuous O-ring seal positioned between the second cover and the casing to seal the second cover to the casing.
Tsai discloses a first continuous O-ring seal 24 positioned between the first cover 23 and the casing 21 to seal the first cover 23 to the casing 21 (figs 2 & 4, [0016]); and
a second continuous O-ring seal 24 positioned between the second cover 22 and the casing 21 to seal the second cover 22 to the casing 21 (figs 2 & 4, [0016])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second covers and the casing of Rollins to include a first continuous O-ring seal positioned between the first cover and the casing to seal the first cover to the casing; and a second continuous O-ring seal positioned between the second cover and the casing to seal the second cover to the casing, as disclosed by Tsai, in order to make the casing and covers waterproof and isolate noise, as taught by Tsai ([0016]).
Bahr discloses the first cover 39 has an interior portion 41 that is configured to encapsulate and directly contact the first plurality of end turns 19 so as to effect transfer of heat from the first plurality of end turns 19 to the first cover 39 (fig 3, [0046]-[0050]);
the housing 21 has an interior portion 31 that is configured to encapsulate and directly contact the second plurality of end turns 19 so as to effect transfer of heat from the second plurality of end turns 19 to the housing 21 (figs 2-3, [0046]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second of Rollins in view of Tsai to include the first cover has an interior portion that is configured to encapsulate and directly contact the first plurality of end turns so as to effect transfer of heat from the first plurality of end turns to the first cover; and the second cover has an interior portion that is configured to encapsulate and directly contact the second plurality of end turns so as to effect transfer of heat from the second plurality of end turns to the second cover, as disclosed by Bahr for a first cover and housing, in order to provide good heat transfer between the end windings and the housing, as taught by Bahr ([0046]).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins in view of Tsai and Bahr and in further view of Crowell (EP1100182, “Crowell”).
Re claims 24 and 25, Rollins in view of Tsai and Bahr disclose claim 23 as discussed above. Rollins further discloses a rotor 34 (fig 5a) within the interior space of the casing 21 (fig 5a & above for claim 23), wherein the rotor 34 defines a centerline of the sealed, self-cooling motor 20 (fig 1, axis line of shaft 24). 
Rollins discloses claims 24 and 25 except for:
the first cover and the second cover each have an exterior surface that is configured with a plurality of cooling fins that radially extend with respect to the centerline; and
the casing comprises an exterior surface that is configured with a plurality of cooling fins that extend parallel with respect to the centerline.
Crowell discloses the first cover 110 and the second cover 112 each have an exterior surface 120 that is configured with a plurality of cooling fins 122 that radially extend with respect to the centerline (figs 1 & 6-7, [0011]); and
the casing 104 comprises an exterior surface 120 that is configured with a plurality of cooling fins 122 that extend parallel with respect to the centerline (figs 1 & 4a [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second covers and the casing of Rollins in view of Tsai and Bahr to include the first cover and the second cover each have an exterior surface that is configured with a plurality of cooling fins that radially extend with respect to the centerline; and the casing comprises an exterior surface that is configured with a plurality of cooling fins that extend parallel with respect to the centerline, as disclosed by Crowell, in order to increase heat dissipation of the motor, as taught by Crowell ([0006]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rollins in view of Tsai and Bahr and in further view of Hossain et al. (US20140197701, “Hossain”).
Re claim 26, Rollins in view of Tsai and Bahr disclose claim 23 as discussed above. Rollins further discloses the stator assembly 32 comprises a plurality of lamination sheets stacked together to form a stator stack (fig 5a, pg 68, lns 12-14).
Rollins is silent with respect to a thermally conductive material disposed between the first plurality of end turns and the interior wall and between the second plurality of end turns and the interior wall so as to create a heat dissipation path from the end turns and through the stator stack and to the casing exterior.
Hossain discloses a thermally conductive material (fig 5, [0023] & [0025]) disposed between the first plurality of end turns 8 and the interior wall 15 and between the second plurality of end turns 9 and the interior wall 15 (figs 3-5, [0024]-[0025]) so as to create a heat dissipation path from the end turns and through the stator stack 10 (figs 3-5, [0022] & [0025]) and to the casing 14 exterior (figs 2 & 5, [0021], since the end turns are located next to the axial end laminations, at least some portion of heat produced by the end turns will travel to the laminations & since the laminations conduct heat, then transfer heat to the casing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the casing of Rollins to include a thermally conductive material disposed between the first plurality of end turns and the interior wall and between the second plurality of end turns and the interior wall so as to create a heat dissipation path from the end turns and through the stator stack and to the casing exterior, as disclosed by Hossain, in order to reduce thermal resistance between the laminations sheets and the casing and reduce manufacturing costs, as taught by Hossain ([0030]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rollins in view of Tsai and Bahr and in further view of Hossain et al. (US20140197701, “Hossain”) and Timtronics (12/9/13 printouts of Timtronics website & data sheet, “Timtronics”).
Re claim 27, Rollins in view of Tsai and Bahr disclose claim 23 as discussed above. Rollins further discloses the stator assembly 32 comprises a plurality of lamination sheets stacked together to form a stator stack (fig 5a, pg 68, lns 12-14).
Rollins is silent with respect to an electrically insulative and thermally conductive potting material between the interior wall of the casing and the lamination sheets.
Hossain discloses a thermally conductive potting material 11 (fig 5, [0023] & [0025]-[0026]) between the interior wall 15 (figs 3-5, [0024]-[0025]) of the casing 14 (figs 3-5, [0025]) and the lamination sheets (fig 3, [0022]); and
discloses a company that produces the thermally conductive potting 11 ([0026], last five lns, Timtronics) and thermal conductivity range of the thermally conductive potting 11 ([0023], 1 to 20W/mK).
Timtronics discloses electrically insulative and thermally conductive potting TIM-LGF 2004 for gap filling with a thermal conductivity of 2W/mK (“Product Description” & chart for TIM-LGF 2004 from web page & data sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laminations and casing of Rollins in view of Tsai and Bahr to: 
include a thermally conductive potting material between the interior wall of the casing and the lamination sheets, as disclosed by Hossain, in order to reduce thermal resistance between the lamination sheets and the casing and reduce manufacturing costs, as taught by Hossain ([0030]); and
employ the electrically insulative and thermally conductive potting, as disclosed by Timtronics, as the thermally conductive potting of Rollins in view of Tsai, Bahr and Hossain, in order to have a potting with a short cure time, as taught by Timtronics (data sheet chart-cure time @ 120°C). 

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins in view of Tsai and Bahr and in further view of Koyakata (JP2010057211, “Koyakata”).
Re claim 28, Rollins in view of Tsai and Bahr disclose claim 23 as discussed above. Rollins further discloses the stator assembly 32 comprises a plurality of lamination sheets stacked together to form a stator stack (fig 5a, pg 68, lns 12-14).
Rollins is silent with respect to a resin disposed over portions of the lamination sheets that are covered by the windings and adjacent to the interior wall of the casing so as to provide a thermal block and enhance heat transfer from the windings to the casing.
Koyakata discloses a resin (fig 5, [0033]-[0035], [0047],[0072]-[0073] & [0075], resin of 95, same as resin for 82 & 84 in fig 2) disposed over portions of the lamination sheets that are covered by the windings 2 (figs 1 & 5) so as to provide a thermal block and enhance heat transfer from the windings 2 to the lamination sheets ([0003] & [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lamination sheets of Rollins in view of Tsai and Bahr to include a resin disposed over portions of the lamination sheets that are covered by the windings so as to provide a thermal block and enhance heat transfer from the windings to the lamination sheets, as disclosed by Koyakata, in order to improve heat dissipation, as disclosed by Koyakata ([0073]).
It is pointed out that Rollins in view of Tsai, Bahr and Koyakata disclose the resin is adjacent to the interior wall of the casing so as to provide a thermal block and enhance heat transfer from the windings to the casing, since Rollins discloses the windings are adjacent to the interior wall of the casing 21 (fig 5a) and the lamination sheets are in contact with the casing 21 (fig 5a), where the laminations are made of magnetic metal and will inherently conduct heat to the casing; and Koyakata discloses the resin of 95 conducts heat between the winding and the laminations ([0003] & [0073]).

Re claim 29, Rollins in view of Tsai and Bahr disclose claim 23 as discussed above. Rollins further discloses the stator assembly 32 comprises a plurality of lamination sheets stacked together to form a stator stack (fig 5a, pg 68, lns 12-14), the sealed, self-cooling motor further comprising: 
a rotor 34 located within the interior space of the casing 21 (figs 5a & above for claim 23) and spaced apart from the stator assembly 32 by a gap (fig 5a), the rotor 34 having a plurality of magnets thereon (pg 39, lns 4-5 & 8).
Rollins is silent with respect to a resin disposed over portions of the lamination sheets that are between the windings and the gap in order to reduce heat transfer from the windings to the magnets.
Koyakata discloses a resin (fig 5, [0033]-[0035], [0047], [0072]-[0073], resin of 96, same as resin for 81 & 83 in fig 2) disposed over portions of the lamination sheets that are between the windings 2 and the gap in order to reduce heat transfer from the windings 2 to the rotor (figs 1 & 5, impedes heat transfer since 96 is made of a material that is not thermally conductive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lamination sheets of Rollins in view of Tsai and Bahr to include a resin disposed over portions of the lamination sheets that are between the windings and the gap in order to reduce heat transfer from the windings to the magnets, as disclosed by Koyakata for reducing heat transfer to the rotor, in order to reduce costs, as disclosed by Koyakata ([0034]).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins in view of Tsai and Bahr and in further view of Sato et al. (US4153034, “Sato”).  
Re claims 30 and 31, Rollins in view of Tsai and Bahr disclose claim 23 as discussed above. Rollins is silent with respect to: 
a two-way vent filter apparatus mounted to the casing to manage air volume changes that may be caused by temperature and/or pressure changes within the interior space of the casing, wherein the two-way vent filter apparatus filters the incoming air of moisture and particulates so as to maintain the dryness and cleanliness within the interior space of the casing; and 
the two-way vent filter apparatus comprises a Pall PFD Reservoir Vent Filter.
Sato discloses a two-way vent filter apparatus 18 (figs 1-3, col 2, lns 19-26 & lns 37-56) mounted to the casing 11 to manage air volume changes that may be caused by temperature and/or pressure changes within the interior space of the casing 11 (figs 1-3, col 2, lns 8-14, lns19-26 & lns 37-56, magneto), wherein the two-way vent filter apparatus filters the incoming air of moisture and particulates to maintain the dryness and cleanliness within the interior space of the casing 11 (figs 2-3, col 2, lns 19-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
configure the casing of Rollins in view of Tsai and Bahr with a two-way vent filter apparatus mounted to the casing to manage air volume changes that may be caused by temperature and/or pressure changes in the interior space of the casing, wherein the two-way vent filter apparatus filters the incoming air of moisture and particulates to maintain the dryness and cleanliness within the interior space of the casing, as disclosed by Sato, in order to maintain the internal pressure of the housing at the same level as the atmospheric pressure, as taught by Sato (col 2, lns 54-56); and
substitute the two-way filter apparatus of Rollins in view of Tsai, Bahr and Sato, with a Pall PFD Reservoir Vent Filter, since both are two-way filter apparatus and are capable of performing the same function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Makino (US20100019588, figs 1-2), Inaba (US20030042806, fig 11) and Enomoto (US6211587, fig 1) disclose covers encapsulating and contacting end windings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834